Citation Nr: 0026986	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
left eye enucleation.

2.  Entitlement to special monthly compensation based on 
anatomical loss of the left eye.

3.  Entitlement to service connection for loss of visual 
acuity of the right eye, claimed as secondary to enucleation 
of the left eye.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran underwent enucleation of the left eye at a VA 
treatment facility on June 25, 1997 as treatment for 
malignant ocular melanoma. 

2.  The enucleation of the veteran's left eye was the 
necessary consequence of surgical treatment for malignant 
ocular melanoma.

3.  The veteran's loss of the left eye is not a service 
connected disability.

4.  No competent medical evidence has been presented which 
indicates that the veteran has a loss of visual acuity of the 
right eye as a result of a service connected disability.


CONCLUSIONS OF LAW

1.  Compensation benefits under the provisions of 38 U.S.C.A. 
1151 for loss of vision of the left eye as a result of VA 
treatment received in June 1997 is not warranted.  38 
U.S.C.A. 1151 (West 1991); 38 C.F.R. 3.358 (1999).

2.  The veteran's claim for special monthly compensation for 
anatomical loss of the left eye lacks legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The veteran's claim for service connection for loss of 
visual acuity of the right eye is not well grounded. 
38 U.S.C.A. § 5107 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
left eye enucleation.

As an initial matter, the Board notes that when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In this case, the Board has determined that the provisions of 
38 U.S.C.A. 1151 in effect prior to October 1, 1997, are more 
favorable to the veteran's claims, inasmuch as negligence 
need not be established in order for the veteran to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. 1151 was filed prior to October 
1997, the provisions of 38 U.S.C.A. 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.

The veteran has contended that he is entitled compensation 
under 38 U.S.C. § 1151 for the enucleation of his left eye.  
He has argued that the RO has impermissibly applied criteria 
relevant to the current version of 38 U.S.C. § 1151 in 
deciding his claim.

A review of the medical evidence of record shows the veteran 
was admitted to a VA treatment facility on June 12, 1997 for 
treatment of suspected malignant intraocular melanoma of the 
left eye.  He was admitted early so that fine tuning of his 
various medical disorders could be accomplished prior to 
planned enucleation surgery for his left ocular melanoma.  
Admitting diagnosis was suspected malignant intraocular 
melanoma of the left eye, postoperative diagnosis was 
malignant intraocular melanoma of the left eye.  An operation 
report, dated June 1997, shows that the veteran's left eye 
was examined by indirect opthalmoscopy to ensure that the 
suspected tumor as indeed in the left eye.  Examination 
confirmed this.  The veteran's left eye was then enucleated 
as treatment for this disorder.  There were no complications 
and the veteran tolerated the procedure well.  

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

Following the Brown decision, 38 U.S.C.A. 1151 was revised to 
provide that where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death,, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. 3.358 was not questioned. See Gardner, 115 S.Ct. 
552, 556 n.3 (1994):  "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment .... VA's action is not 
the cause of the disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. 3.3 
58(c)(1) provides that "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 38 
C.F.R. 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  38 C.F.R. 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997. 63 Fed. Reg. 45006-7 (1998) (to be codified 
at 38 C.F.R. 3.361 - 3.363).  However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997.  Since the veteran's appeal was 
pending prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation.  
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In order for a claim under 38 U.S.C.A. 1151 to be well 
grounded three elements must be satisfied: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 383 (1999).  The 
medical nexus requirement for 38 U.S.C.A. § 1151 is a higher 
standard than what is required for direct service connection.  
For the latter, generally a claimant need only show that a 
disability had an onset in service; under § 1151 however, a 
mere coincidental onset is not enough--VA treatment must be 
shown to be a causal factor.  38 C.F.R. § 3.358(c)(1).  
Causality, therefore, must be shown regardless of the 
"strict liability" standard in effect under the more 
liberal version of the statute.

In this case, the record clearly reflects that following 
treatment provided by the VA in June 1997 the veteran 
sustained loss of vision in the left eye, and that in fact 
visual loss of the left eye had its onset during the course 
of the June 1997 VA hospitalization.  The evidence 
establishes that the claimed condition had its onset during 
the course of VA treatment provided in June 1997.

The evidence also suggests, however, that the loss of vision 
was coincident with the treatment for malignant ocular 
melanoma, and was a necessary consequence of that treatment.  
Accordingly, entitlement to compensation under the provisions 
of 38 U.S.C.A. 1151 is not warranted for loss of vision of 
the left eye resulting from VA treatment received in June 
1997.

In this case the veteran has submitted no medical evidence to 
make his claim plausible.  He presented himself to the VA for 
treatment of suspected malignant ocular melanoma of the left 
eye.  The diagnosis was confirmed prior to the enucleation of 
the left eye.  The enucleation of the left eye was 
accomplished specifically as treatment for the malignant 
ocular melanoma. 

The veteran is not a medical expert and is therefore not 
qualified to proffer a medically competent opinion as to the 
cause of any of his left eye problems or as to whether he 
received appropriate care.  Stadin v. Brown, 8 Vet. App. 280, 
284 (1995); Robinette v. Brown, 8 Vet. App. 69 (1995).  He 
has not submitted any medical evidence which indicates that 
the left eye enucleation was not a necessary result of 
treatment for malignant ocular melanoma, as indicated in the 
medical records, or that the procedure was accomplished 
without his express or implied consent.  Cf. Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table) (in the service-connection context).  
Without such evidence, this claim is not well grounded.  38 
U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.358, 3.800.  Since the 
claim is not well grounded, it must be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).

2.  Entitlement to special monthly compensation based on 
anatomical loss of the left eye.

Special monthly compensation under 38 U.S.C. § 1114(k) is 
payable for blindness of one eye.  As noted above, however, 
the Board has determined that the veteran is not entitled to 
benefits pursuant to 38 U.S.C. § 1151 for his left eye 
enucleation, nor is he service connected for this disability. 
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

3.  Entitlement to service connection for loss of visual 
acuity of the right eye, claimed as secondary to enucleation 
of the left eye.

As noted above, a well-grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.

The veteran contends that he is entitled to service 
connection for decreased acuity of the right eye as secondary 
to his left eye enucleation, for which he has claimed 
benefits pursuant to 38 U.S.C. § 1151.  The Board finds that 
his claim is not well grounded.  As noted above, the Board 
has determined that the veteran is not entitled to benefits 
pursuant to 38 U.S.C. § 1151 for his left eye enucleation.  
Furthermore, the record fails to show that the veteran 
currently has a right eye disorder which is related to his 
left eye, or to a service connected disability.  As there is 
no basis for an award of service connection for a right eye 
disorder on a secondary or direct basis the claim is not well 
grounded and must be denied.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. § 
5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board finds VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  38 
U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground his claim.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.



ORDER

Entitlement to benefits pursuant to 38 U.S.C. § 1151 for left 
eye enucleation is denied.

Entitlement to special monthly compensation for blindness of 
the left eye is denied.

Entitlement to service connection for loss of visual acuity 
of the right eye is denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

